DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 19 and 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As per Claim 19, the claim is drawn to computer readable medium. Without further defining the claimed limitation of computer readable medium in the specification, where the computer readable medium covers transitory medium and non-transitory medium, and transitory medium can be a signal which does not fall within one of the four statutory classes of 35 U.S.C  § 101. 
Therefore, claim 19 is directed to non-statutory subject matter.
Further dependent claim does not overcome the deficiency of the independent claim as a whole.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
	Patent No. US 10506426 B1
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of Patent No. US 10506426 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because  all the claimed limitations recited in pending application are transparently found in Patent No. US 10506426 B1 with obvious wording variation. For example, compare Claim 8  of pending application with claim 1-8 of Patent No. US 10506426 B1, they both recite 
A computer-implemented method ( A method for performing peer to peer authentication of calls), comprising: 
a memory configured to store instructions (stored information therefore device should inherently have a memory configured to store instruction and program); and 
determining, by a processor of a computing device, to establish a communication connection with a second computing device ( call connection between the first mobile phone device and the another phone device i.e., determining, by a processor of a computing device); 
determining encrypted payload (claim 2, comparing the identifier of the decrypted payload to an expected identifier associated with the incoming call number to determine the match), the encrypted payload comprising an identifier to uniquely identifier the computing device encrypted with a key and a cryptographic algorithm (encrypted payload comprising a cryptogram retrieved from a contactless card associated with the first mobile phone device, the cryptogram comprising a Message Authentication Code (MAC) cryptogram formed from a message and a dynamic key generated using a counter of the contactless card); 
sending the encrypted payload and a call number to service provider system to initiate establishment the communication connection with the second computing device (the expected counter updated concurrently with the counter of the contactless card and provides a validation of the first mobile phone device from the authentication server by comparing the cryptogram to a result generated by applying the copy of the dynamic key associated with the first mobile phone device),
wherein the call number is associated with the second computing device  the incoming call data stream comprising an incoming call number of a another phone device); and 
communicating, via the communication connection, with the second computing device based on a successful authentication performed by the service provider system ( the incoming call data stream comprising an incoming call number of a another phone device) utilizing the encrypted payload including the identifier (wherein the authentication server maintains and modifies a copy of the dynamic key using the expected counter).
	Further, analyzing and comparing  dependent claims 9-18 of the pending application with claims 2-8 of Patent No. US 10667128 B1 it was found that they recite the same limitation with wording changes. 
	 

	Patent No. US 10667128 B1
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of Patent No. US 10667128 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because  all the claimed limitations recited in pending application are transparently found in Patent No. US 10667128 B1 with obvious wording variation. For example, compare Claim 8  of pending application with claim 1-8 of Patent No. US 10667128 B1, they both recite 
A computer-implemented method ( A method for performing peer to peer authentication of calls), comprising: 
a memory configured to store instructions (store information in the device therefore device should inherently have a memory configured to store instruction and program); and 
determining, by a processor of a computing device, to establish a communication connection with a second computing device ( establishing a call connection between the first phone device and the another phone device in response to authentication of the first phone device i.e., determining, by a processor of a computing device); 
determining encrypted payload(claim 7, determining a match between an identifier of a decrypted payload and an expected identifier associated with the first phone device), the encrypted payload comprising an identifier to uniquely identifier the computing device encrypted with a key and a cryptographic algorithm (the incoming call data stream comprising an incoming call number of another phone device and an encrypted payload comprising a Message Authentication Code (MAC) cryptogram); 
sending the encrypted payload and a call number to service provider system to initiate establishment the communication connection with the second computing device (claim 3, the first phone device comprises a sending of a communication from the first phone device),
wherein the call number is associated with the second computing device (the incoming call data stream comprising an incoming call number of another phone device); and 
communicating, via the communication connection, with the second computing device based on a successful authentication performed by the service provider system (establishing a call connection between the first phone device and the another phone device in response to authentication of the first phone device) utilizing the encrypted payload including the identifier (claim 7, authenticating further includes determining a match between an identifier of a decrypted payload and an expected identifier associated with the first phone device).
	Further, analyzing and comparing  dependent claims 9-18 of the pending application with claims 2-8 of Patent No. US 10667128 B1 it was found that they recite the same limitation with wording changes. 
	Similarly, comparing independent claims 1 and 19 of the pending application including its dependent claims with independent claim 9 and 17 of Patent No. US 10667128 B1 including its dependent claims it was found that they recite the same limitation with wording changes. 

	Patent No. US 11172355 B2
	Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of Patent No. US 11172355 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  all the claimed limitations recited in pending application are transparently found in Patent No. US 11172355 B2 with obvious wording variation. For example, compare Claim 1  of pending application with claim 7  of Patent No. US 11172355 B2, they both recite
	A computing device, comprising (A computing device, comprising):
	a memory (configured to store instructions (memory having program code stored thereon); and
	processing circuitry coupled with the memory (memory coupled with the interface and the processor), the processing circuitry configured to execute the instructions, and when executed ( the program code operable when executed upon by the processor to), the instructions to cause processing circuitry to:
	determine to establish a communication connection with a second computing device (initiation to establish a call communication connection with a second computing device);
	generate (generated using a counter value incremented in response to reads of the contactless card) an encrypted payload with a key and a cryptographic algorithm (MAC cryptogram is formed from a message and a dynamic key), the encrypted payload comprising an identifier to uniquely identifier the computing device (the encrypted payload comprising an identifier and a Message Authentication Code (MAC) cryptogram);
	send the encrypted payload and a call number to service provider system to initiate establishment the communication connection with the second computing device (send a call data stream to a server of a service provider system to establish the call communication connection); and
	establish the communication connection with the second computing device based on a successful authentication performed by the service provider system utilizing the encrypted payload including the identifier (establishment of the call communication connection with the second computing device based on a successful authentication performed by the server utilizing the encrypted payload including the identifier).
	Further, analyzing and comparing  dependent claims 2-7 of the pending application with claims 8-12 of Patent No. US 11172355 B2 it was found that they recite the same limitation with wording changes. 
	Similarly, comparing independent claims 8 and 19 of the pending application including its dependent claims with independent claim 1 and 13 of Patent No. US 11172355 B2 including its dependent claims it was found that they recite the same limitation with wording changes. 
	Note the issued claims of Patent No. US 10667128 B1, Patent No. US 11172355 B2 and Patent No. US 10506426 B1 are narrower in scope such that the claimed limitations as recited in pending application are encompassed by Patent No. US 10667128 B1,  Patent No. US 11172355 B2 and Patent No. US 10506426 B1 respectively.  

Allowable Subject Matter

Claim 1-20 are allowed if applicant overcome double patenting and 35 USC 101 rejection.
The following is an examiner’s statement of reasons for allowance: 
Applicant's invention is drawn to authenticating calls by using one or more keys associated with a specific user. In examples, the user is the sender of a call. In various embodiments, when a call is made, an identifying payload is encrypted using a private key associated with the user. The encrypted identifying payload is appended to the call data stream. The identifying payload may be decrypted with a public key. In embodiments, the identifying payload may be verified. In various embodiments, further authentication methods may be performed by using an object such as a contactless card to provide one or more components of the identifying payload and/or keys. In embodiments, a connection may be made between the sender and the intended recipient of a call based on the verification of the identifying payload.
The closest prior art of record fail to teach the limitation of “determine to establish a communication connection with a second computing device; generate an encrypted payload with a key and a cryptographic algorithm, the encrypted payload comprising an identifier to uniquely identifier the computing device; send the encrypted payload and a call number to service provider system to initiate establishment the communication connection with the second computing device; and establish the communication connection with the second computing device based on a successful authentication performed by the service provider system utilizing the encrypted payload including the identifier”.
	Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Similarly, other independent claim 8 and 19 comprises a particular combination of elements with analogous wording variations, which are neither taught nor suggested by prior art as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
Narayan et al. Pub. No. US 20190260732 A1 teaches utilizing a token cryptogram with a browser to facilitate a transaction. A webpage of a website is configured to accept a token cryptogram in fields of the webpage. The webpage of the website may indicate that it is token-aware and is configured to accept the token cryptograms.
D’Agostino et al. Pub. No. US 20190238517 A1 teaches computer-implemented systems, apparatuses, and processes that, among other things, authenticate device identity and authorize exchanges of data in real-time based on dynamically generated cryptographic data. For example, an apparatus may receive a first signal that includes a first cryptogram associated with a client device, and may perform operations that authenticate an identity of the client device based on a comparison of the received first cryptogram and a second cryptogram generated by a computing system associated with an application program executed by the client device. In response to the authenticated identity, the apparatus may load profile data associated with the client device from a storage unit, and perform operations consistent with the profile data in accordance with the authenticated identity.
Hammad Pub. No. US 20160379217 A1 teaches apparatuses, systems, and methods pertaining to the secure communication of payment information from portable consumer devices, such as credit cards, to online merchants using verification tokens.
Le Saint et al. Pub. No. US 20160065370 A1 teaches  methods for securely generating a cryptogram by a user device, and validating the cryptogram by a server computer. In some embodiments, a secure communication can be conducted whereby a user device provides a cryptogram without requiring the user device to persistently store an encryption key or other sensitive data used to generate the cryptogram. For example, the user device and server computer can mutually authenticate and establish a shared secret. Using the shared secret, the server computer can derive a session key and transmit key derivation parameters encrypted using the session key to the user device. The user device can also derive the session key using the shared secret, decrypt the encrypted key derivation parameters, and store the key derivation parameters. Key derivation parameters and the shared secret can be used to generate a single use cryptogram key. The cryptogram key can be used to generate a cryptogram for conducting secure communications.
	However, cited reference, alone or in combination, neither disclose nor suggest combination of features specifically determine to establish a communication connection with a second computing device; generate an encrypted payload with a key and a cryptographic algorithm, the encrypted payload comprising an identifier to uniquely identifier the computing device; send the encrypted payload and a call number to service provider system to initiate establishment the communication connection with the second computing device; and establish the communication connection with the second computing device based on a successful authentication performed by the service provider system utilizing the encrypted payload including the identifier.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Narayan et al. Pub. No. US 20190260732 A1 - BROWSER INTEGRATION WITH CRYPTOGRAM
	D’Agostino et al. Pub. No. US 20190238517 A1 - Real-Time Authentication and Authorization Based on Dynamically Generated Cryptographic Data
	Hammad Pub. No. US 20160379217 A1 - SECURE COMMUNICATION OF PAYMENT INFORMATION TO MERCHANTS USING A VERIFICATION TOKEN
	Le Saint et al. Pub. No. US 20160065370 A1 - METHODS FOR SECURE CRYPTOGRAM GENERATION
	Niewczas et al. Pub. No. US 20160050219 A1 - BLUETOOTH BEACON PROTOCOL
	Habraken Pub. No. US 20120074223 A1 - CARD CREDENTIAL METHOD AND SYSTEM
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIZAR N SIVJI/Primary Examiner, Art Unit 2647